DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 09/16/21.
The reply filed 09/16/21 affects the Application 16/615,014 as follows:
1.     Claims 1, 2, 7, 9 have been amended. New claim 14 has been added. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112(b). The rejections of the office action mailed 04/16/21 have been modified as necessitated by Applicant’s amendments and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-14 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCaddon et al. (WO 02087593 Al; of record) in view of Dauncey (Nutrients 2013, 5, 887-914).
	Claim 1 is drawn to a cobalamin derivative of a given formula (I).
McCaddon et al. disclose a method and medical composition for the treatment and/or prevention of a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought st paragraph). Furthermore, McCaddon et al. disclose that an aspect of the present invention provides a method for treating or preventing a functional Vitamin B12 deficiency in an individual, the method comprising administering to the individual a therapeutically effective amount of a thiolatocobalamin; and that another aspect provides a medical composition for use in the treatment or prevention of a functional Vitamin B12 deficiency in an individual, the medical
composition comprising a thiolatocobalamin (see page 6, 2nd and 3rd paragraphs). 
Also, McCaddon et al. disclose any appropriate mode of administration may be used, such as (but not limited to) oral, sub lingual, intravenous and parenteral administration (see page 8, 2nd paragraph).  It should be noted that Applicant’s compound like McCaddon et al.’s compound is also a thiolatocobalamin.
The difference between Applicant’s claimed compound and the compound taught or suggested by McCaddon et al. is the type of X ligand or sulphur-containing molecule that is attached or bonded to cobalt of the thiolatocobalamin to supply directly the cobalt-sulphur bond.

Dauncey discloses that the transglutaminase 2 (TG2) inhibitor cysteamine is neuroprotective and increases TrkB signalling in the brain. Chronic administration of cysteamine ameliorates the decreases in TrkB in the frontal cortex and hippocampus and the anxiety/depression-like behaviours induced in mice by glucocorticoid treatment (see page 902, 2nd paragraph).  Furthermore, Dauncey discloses that this indicates that BDNF-TrkB signalling plays an important role in the beneficial effects of cysteamine, suggesting that it would be a novel therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders (see page 902, 2nd paragraph).  In addition, Dauncey discloses that moreover, TG2 may be a factor in the serotonin deficiency associated with major depressive disorder: increased levels of TG2 probably convert serotonin to Rac1, resulting in decreased levels of serotonin and BDNF that are associated with major depressive disorder (see page 902, 2nd paragraph).  It should be noted that cysteamine (which has the structure, HS-CH2-CH2-NH2) is a sulphur-containing molecule that could be attached or bonded to cobalt to form a thiolatocobalamin that supplies directly the cobalt-sulphur bond in the upper β-ligand of said thiolatocobalamin which as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitate intracellular processing of cobalamin. Also, it should be noted that cysteamine, HS-CH2-CH2-NH2 has a thiolato structure or group (i.e. -S-CH2-CH2-NH2) which is the same structure or group represented as X in Applicant’s claimed compound or cobalamin derivative of the given formula (I) (as recited in claims 1 and 2).

One having ordinary skill in the art would have been motivated, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin, and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.
.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCaddon et al. and Dauncey as applied in claim 1 above, and further in view of Adler et al. (Journal of the American Chemical Society / 88:21 / November 5, 1966).
The difference between Applicant’s claimed method and the method taught or suggested by McCaddon et al. and Dauncey is that McCaddon et al. and Dauncey do not disclose or suggest using hydroxycobalamin in preparing the thiolatocobalamin compound or cobalamin derivative.
Adler et al. disclose that Hydroxocobalamin reacts with thiol compounds, as exemplified by glutathione, to form relatively weak 1:1 inner coordination complexes (see abstract; see also page 5019, Table II and page 5020, Equation 1 (eq 1)).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare, isolate and purify a thiolatocobalamin compound as taught by McCaddon et al. by reacting hydroxycobalamin with a thiol such as cysteamine as taught by Adler et al. and in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said 
One having ordinary skill in the art would have been motivated, to prepare, isolate and purify a thiolatocobalamin compound as taught by McCaddon et al. by reacting hydroxycobalamin with a thiol such as cysteamine as taught by Adler et al. and in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.

13 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCaddon et al., Dauncey and Adler et al. as applied in claim 1 above, and further in view of Kitagawa et al. (Bull. Chem. Soc. Jpn., 64, 2942-2947 (1991)).
The difference between Applicant’s claimed method and the method taught or suggested by McCaddon et al., Dauncey and Adler et al. is that McCaddon et al., Dauncey and Adler et al. do not disclose or suggest using the specific thiol compound, chloroethyl methyl sulfide to react with the hydroxycobalamin.
Kitagawa et al. disclose that the thiol compound, chloroethyl methyl sulfide that comprises ligands that are used to form cobalt (III) complexes in which the ligands complexes with the said cobalt (see abstract and page 2942, right col. 2nd paragraph).  It should be noted that 
chloroethyl methyl sulfide (also named 1-chloro-2-(methylthio)ethane and which has a structure, Cl-CH2-CH2-S-CH3) is encompassed by structure or group represented as an activated sulfur-containing hydrocarbon of the given formula, wherein Z is a leaving group (i.e.; a chloro) (as recited in claim 7). Also, it should be noted that the chloro- group of chloroethyl methyl sulfide is a leaving group as disclosed by Kitagawa et al. (see abstract and page 2942, right col. 2nd paragraph; see also page 2942, left 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a cobalamin compound or derivative by reacting hydroxycobalamin with a thiol such as chloroethyl methyl sulfide taught by Kitagawa et al. which is a sulphur-containing molecule, so as to use it to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., because one of ordinary skill in the art 
One having ordinary skill in the art would have been motivated, to prepare a cobalamin compound or derivative by reacting hydroxycobalamin with a thiol such as chloroethyl methyl sulfide taught by Kitagawa et al. which is a sulphur-containing molecule, so as to use it to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., because one of ordinary skill in the art would reasonably expect that a cobalamin compound or derivative with the ethyl methyl sulfide group (which is a sulphur containing group) attached or bonded to the cobalt would have the same utility as the thiolatocobalamin compound, especially since McCaddon et al. disclose that cobalamin (Vitamin B12) derivative can be used and also disclose that the cobalamin (Vitamin B12) or derivative thereof can be used in combination with a sulphur-containing molecule.

Response to Arguments
Applicant's arguments with respect to claim 1-14 have been considered but are not found convincing.
The Applicant argues that Applicant submits that the Examiner’s proposal to “plug in” any thiol ligand, regardless of context, into McCaddon’s thiolatocobalamin structure finds no 
However, McCaddon et al. disclose that any suitable thiolatocobalamin may be provided to supply directly the cobalt-sulphur bond (see page 5, next to last line to page 6, 1st paragraph). 
And, cysteamine (which has the structure, HS-CH2-CH2-NH2) is a sulphur-containing molecule that could be attached or bonded to cobalt to form a thiolatocobalamin that supplies directly the cobalt-sulphur bond in the upper β-ligand of said thiolatocobalamin which as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitate intracellular processing of cobalamin. Also, it should be noted that cysteamine, HS-CH2-CH2-NH2 has a thiolato structure or group (i.e. -S-CH2-CH2-NH2) which is the same structure or group represented as X in Applicant’s claimed compound or cobalamin derivative of the given formula (I) (as recited in claims 1 and 2). Therefore, based on the teaching of McCaddon et al. in view of Dauncey, one of ordinary skill in the art would predict and have a reasonable expect success in preparing and producing the corresponding thiolatocobalamin compound with the said cysteamine cobalt-sulphur bond.  Furthermore, the preparation of similar thiolatocobalamin compounds is disclosed or described in McCaddon et al. and consequently, this supports the fact that the preparation of corresponding thiolatocobalamin compound with the said cysteamine cobalt-sulphur bond would be expected and predictable to one of ordinary skill in the art. In addition, the Examiner directs Applicant’s attention to Exhibit A (attached) which disclose that thiolatocobalamins including thiolatocobalamin formed from reaction that comprise cobalamin and cysteamine is previously known (see Exhibit A, page 198, left col., 2nd paragraph and Fig. 1). Also, the Examiner directs 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin, and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.
The Applicant argues that moreover, within its medically approved use, cysteamine has absolutely nothing to do with neurological disease. As such, Dauncey’s study of the interactions of free cysteamine with certain signaling pathways is of no relevance whatsoever to the thiolatocobalamins described by McCaddon, nor to the specific class of sulfur-containing thiolato- and alkyl-cobalamins that are the subject of the instant invention.
However, on the contrary, based on the teaching of McCaddon et al. in view of Dauncey, one of ordinary skill in the art expect that the thiolatocobalamin compound that comprises the said cysteamine cobalt-sulphur bond would facilitate intracellular processing of cobalamin and 
neuropsychiatric disorders or diseases. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin, and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.

	However, based on the teaching of McCaddon et al. in view of Dauncey, one of ordinary skill in the art expect that the thiolatocobalamin compound that comprises the said cysteamine cobalt-sulphur bond would facilitate intracellular processing of cobalamin and have the same utility as McCaddon et al. compounds (which are also thiolatocobalamin compounds having the same cobalt-sulphur bond) of treating and/or preventing a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al.  Furthermore, it does not matter whether or not the structure of cysteine and cysteamine are different. More importantly, they both have the same thio- or mercapto- chemical or functional group and would be expected to form the same cobalt-sulphur bond and have the same utility as taught by McCaddon et al. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin, and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., 
The Applicant argues that moreover, the presently claimed subclass of sulfur-containing Co—S and Co—C bonded cobalamins exhibit the following specific properties which are superior compared to therapeutic forms of cobalamin currently available (e.g, HOCbl (worldwide), CNCbl (worldwide), and MeCbl (Japan)) as well as to the thiolatocobalamins described by McCaddon in WO ‘593: (i) a higher pKa of the base-on to base-off transition;
(ii) a higher redox potential for the reduction of the cobalt center; (iii) more facile removal of the B-axial ligand; and (iv) unique and/or superior repair of the enzymatic activity of pathogenic variants of the essential cobalamin processing enzyme CbIC The unique chemical properties listed in (1) to (iv) have not been exploited in any inventions or scientific publications to date, neither in isolation, nor in combined form as the present inventor provides herein in the instant patent application for the very first time. 
	However, McCaddon et al. disclose that their thiolatocobalamins which have cobalt-sulphur bond provide improved effects (e.g.; see page 27, 1st paragraph). Thus, it is obvious to expect that the compounds disclosed or suggested by also provide similar improved or superior effects compared to other cobalamins compounds. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare a thiolatocobalamin compound as taught by McCaddon et al. in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin, and thus to administer the thiolatocobalamin to treat 
The Applicant argues that it is important to note that the mixing of hydroxocobalamin with thiols does not always produce a “thiolatocobalamin”. The ligand substitution reaction that replaces the axial water molecule is specific for the properties of the reacting thiol. Also, in light of this argument, the Applicant argues that submitted references E. Suarez-Moreira et al. and R. K. Suto et al. provides such corroboration or support that certain thiols either do not react, react poorly, or alternatively form unstable complexes with hydroxocobalamin that are thus unsuitable for pharmacological use.  Furthermore, the Applicant argues the Examiner’s own Adler
reference shows that for example, the thiol ethanethiol reacts with hydroxocobalamin to form a
thiolatocobalamin complex, but that complex quickly decomposes to form cob(II)alamin (a one-
electron reduced form of cobalamin).
 	However, based on the teaching of McCaddon et al. in view of Dauncey, one of ordinary skill in the art would predict and have a reasonable expect success in preparing and producing the corresponding thiolatocobalamin compound with the said cysteamine cobalt-sulphur bond.  Furthermore, the preparation of similar thiolatocobalamin compounds is disclosed or described in McCaddon et al. and consequently, this supports the fact that the preparation of corresponding thiolatocobalamin compound with the said cysteamine cobalt-sulphur bond would be expected and predictable to one of ordinary skill in the art. In addition, the Examiner directs Applicant’s attention to Exhibit A (attached) which disclose that thiolatocobalamins including nd paragraph and Fig. 1). Also, the Examiner directs Applicant’s attention to Exhibit B (attached) which disclose that thiolatocobalamins including thiolatocobalamin formed from reaction that comprise cobalamin and cysteamine is previously known (see Exhibit B, page 272, left col., last paragraph and Fig. 1). Also, although Applicant indicates that Adler et al. reference shows that for example, the thiol ethanethiol reacts with hydroxocobalamin to form a thiolatocobalamin complex, but that complex quickly decomposes to form cob(II)alamin (a one-electron reduced form of cobalamin), Alder et al. also disclose cobalamin complexation with other thiols.
The Applicant argues that Applicant respectfully submits that the teachings of McCaddon and Dauncey cannot be seamlessly combined to arrive at the invention of claims 1 et seq. Nor can Adler or Kitigawa can cure the critical deficiencies of McCaddon and Dauncey discussed above. In fact, Adler firmly teaches away from the Examiner’s proposed “one-size-fits-all” generalizations of McCaddon’s thiolatocobalamin complexes. To wit, Adler et al. demonstrate that: (i) not all sulfur-containing molecules react with hydroxocobalamin, (ii) not all thiols (SH groups) react with hydroxocobalamin in the same way, and (iii) some thiolatocobalamins are formed upon reaction of thiols with hydroxocobalamin, but are unstable, decomposing to other, non-thiolatocobalamin products.
However, Adler et al. disclose that Hydroxocobalamin reacts with thiol compounds, as exemplified by glutathione, to form relatively weak 1:1 inner coordination complexes (see abstract; see also page 5019, Table II and page 5020, Equation 1 (eq 1)). Also, Alder et al. disclose cobalamin complexation with other thiols. Thus, Alder et al. do not teach away.
nd paragraph and Fig. 1). Also, the Examiner directs Applicant’s attention to Exhibit B (attached) which disclose that thiolatocobalamins including thiolatocobalamin formed from reaction that comprise cobalamin and cysteamine is previously known (see Exhibit B, page 272, left col., last paragraph and Fig. 1). Also, although Applicant indicates that Adler et al. reference shows that for example, the thiol ethanethiol reacts with hydroxocobalamin to form a thiolatocobalamin complex, but that complex quickly decomposes to form cob(II)alamin (a one-electron reduced form of cobalamin), Alder et al. also disclose cobalamin complexation with other thiols. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare, isolate and purify a thiolatocobalamin compound as taught by McCaddon et al. by reacting hydroxycobalamin with a thiol such as cysteamine as taught by Adler et al. and in which the thiolato group or ligand that is attached or bonded to the cobalt is derived from cysteamine taught by Dauncey or is a cysteaminyl group, and also in which the said thiolatocobalamin that supplies directly the cobalt-sulphur bond, and as an intracellular cobalamin molecule (or thiolatocobalamin molecule) would facilitates intracellular processing of cobalamin and thus to administer the thiolatocobalamin to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., especially since Dauncey disclose or suggest that cysteamine would be a therapeutic drug for glucocorticoid-related symptoms of neuropsychiatric disorders.

nd paragraph).  It should be noted that 
chloroethyl methyl sulfide (also named 1-chloro-2-(methylthio)ethane and which has a structure, Cl-CH2-CH2-S-CH3) is encompassed by structure or group represented as an activated sulfur-containing hydrocarbon of the given formula, wherein Z is a leaving group (i.e.; a chloro) (as recited in claim 7). Also, it should be noted that the chloro- group of chloroethyl methyl sulfide is a leaving group as disclosed by Kitagawa et al. (see abstract and page 2942, right col. 2nd paragraph; see also page 2942, left 1st paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to prepare a cobalamin compound or derivative by reacting hydroxycobalamin with a thiol such as chloroethyl methyl sulfide taught by Kitagawa et al. which is a sulphur-containing molecule, so as to use it to treat and/or prevent a functional Vitamin B12 (cobalamin) deficiency in an individual that is brought about as a consequence of oxidative stress on biochemical pathways and/or treat dementia, other neuropsychiatric abnormality or disorder as taught by McCaddon et al., because one of ordinary skill in the art would reasonably expect that a cobalamin compound or derivative with the ethyl methyl sulfide group (which is a sulphur containing group) attached or bonded to the cobalt would have the same utility as the thiolatocobalamin compound, especially since McCaddon et al. disclose that cobalamin (Vitamin B12) derivative can be used and also disclose that the cobalamin (Vitamin B12) or derivative thereof can be used in combination with a sulphur-containing molecule.
Allowable Subject Matter
  Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The compound of claim 14 possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  In particular, the compound or cobalamin derivative of claim 14 contain the X ligand of the given formula -(CH2)1-5-S-(CH2)0-3-CH3 that is different, not suggested in the prior art, nor is obvious over the compounds of prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623